DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Amendment received on 01/24/2022 is acknowledged and entered. Claims 21 and 23 have been withdrawn. Claims 1, 4, 7-8, 10-13, 21, 23-24, 30, 34, 37-38 and 40-46 are currently pending in the application. 
                              Claim Rejections - 35 USC §101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 4, 7-8, 10-13, 24, 30, 34, 37-38 and 40-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
	Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas). Alice Corp. v. CLS Bank Int'l, 573 U.

providing commercials to an audience satisfies the requirements of a process (a series of acts).
	Next, the claim is analyzed to determine whether it is directed to a judicial exception.
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of creating a customizable commercial for providing the commercial to an audience. The claim recites:
	causing display of information indicating a plurality of advertisement campaigns comprising a plurality of media segments;
	receiving, from a computing device, a selection of an advertisement campaign of the plurality of advertisement campaigns, wherein the selection indicates one or more criteria associated with metadata indicating one or more target audiences of the selection; 
	based on the selection and based at least in part on the metadata, determining:
	at least one media segment needed by the computing device to distribute at least one advertisement associated with the advertisement campaign, and
	a recommendation of one or more delivery points for the at least one advertisement, and
	sending, to the computing device and based on the recommendation, the at least one media segment to cause assembly and distribution of the at least one advertisement by the computing device to the one or more delivery points.

	The limitations of causing display; receiving a selection; determining a media segment and a recommendation; and sending the media segment, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “causing display”; “receiving a selection”, etc.) is an abbreviated reference to the detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to 
	Specifically, regarding the “determining” step, said function could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Further, “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] essentially mental processes within the abstract-idea category.” Elec. Power, 830 F.3d at 1354; see also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016). “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).
	As per displaying; receiving, and sending limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	It is similar to other abstract ideas held to be non-statutory by the courts (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015) - tailoring sales information presented to a user based on, e.g., user data or time data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - process of gathering and analyzing information of a specified content, then displaying the results; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014) - creating a contractual relationship).  These cases all also describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the additional elements – using a processor to perform causing, receiving, determining and sending steps; however, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. (The Examiner notes that, determining steps.) Thus, the processor in the determining step is recited or implied at a high-level of generality (i.e., as a generic processor performing a generic computer function of comparing received and stored data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. This generic processor limitations is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  
	The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 

	As per displaying, receiving and sending data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230.
	Thus, the method as a whole outputs only data structure, - everything remains in the form of a code stored in the computer memory. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform displaying, receiving, determining and sending steps amounts to no more than mere instructions to apply the exception using a generic computer component. The displaying, sending and receiving steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of accepting user input, storing information in a database, retrieving information from a database, and outputting said information. These components are not explicitly recited and therefore must be construed at the highest level of generality. 
Based on the Specification, the invention utilizes existing, conventional communication networks, generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 1 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Analogous to Power Group, claim 1 does not even require a new source or type of information, or new techniques for analyzing it. As a result, the claim does not require an arguably inventive set of components or methods, such as measurement devices or techniques that would generate new data. The claim . Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general purpose computer” Versata, p. 53; Ultramerical, pp. 11-12. 
Further, the recited functions do not improve the functioning computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer, but, like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)). Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 1 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the Specification teachings that the claimed invention achieves other benefits, such as avoiding expenses associated with hiring “another advertising agency to modify the advertisement based on, for example, the respective market” (Specification, [0006]). Thus, the current application’ solution to the problem of avoiding redundant expenses is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 1 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The steps of causing; receiving, determining and sending merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps is nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011).
For these same reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception.   Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “receiving from the computing device” and “sending to a computing device” recitations, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment of electronic commerce is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
	Accordingly, claim 1 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. (Step 2B: No).
Further, although the Examiner takes the steps recited in the independent claim as exemplary, the Examiner points out that limitations recited in dependent claims 4, 7-8, 10-13 and 24 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 4, 7-8, 10-13, 24 and 46 each merely add further details of the abstract steps recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These claims "add nothing of practical significance to the underlying idea," and thus do not transform the sales transaction into patentable subject matter. Ultramercial, 772 F.3d at 716. Therefore, dependent claims 4, 7-8, 10-13 and 24 are also directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4, 7-8, 10-13, 24, 30, 34, 37-38 and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Headings et al. (US 2002/0144283 A1) in view of Marsh (US 2003/0195863 A1) and further in view of Srinivasan et al. (US 6,357,042 B2). 
	Claims 1, 30 and 37. Headings et al. (Headings) teaches:
	causing display of information indicating a plurality of advertisement campaigns comprising a plurality of media segments; Fig. 6; [0010]-[0011]; [0038]-[0039]

	Headings does not specifically teach that said metadata indicating one or more target audiences, which is disclosed in Marsh [0249].
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Headings to include the recited limitations, as disclosed in Marsh, because it would advantageously assist a user in making decisions about which programs to view based on descriptive data associated with the programs, as specifically stated in Marsh.
	Headings further teaches:
	based on the selection and based at least in part on the metadata, determining:
	at least one media segment needed by the computing device to distribute at least one advertisement associated with the advertisement campaign [0027]; [0036] and
	sending, to each computing device of the plurality of computing devices, the at least one media segment to enable assembly and distribution of the at least one
advertisement by each computing device of the plurality of computing devices [0027]; [0036]
	Headings does not specifically teach that said determining further includes: determining a recommendation of one or more delivery points for the at least one 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Headings to include the recited limitations, as disclosed in Marsh, because it would advantageously provide an architecture that supports media content descriptions based on descriptive data generated and accumulated in association with a particular piece of media content, thereby improving a media distribution process, as specifically stated in Marsh [0002]-[0004].
	Further, Srinivasan et al. (Srinivasan) discloses sending, to the computing device the at least one media segment to cause assembly and distribution of the at least one advertisement by the computing device to the one or more delivery points. (sending, to the computing device, information to enable display of a plurality of delivery options for the assembled advertisement, wherein said advertisement is assembled based on inputs from a plurality of computing devices, said inputs having metadata associated with them correspondingly) C. 35, L. 20 – C. 38, L. 24
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Headings to include sending, to the computing device the at least one media segment to cause assembly and distribution of the at least one advertisement by the computing device to the one or more delivery points, as disclosed and suggested in Marsh and Srinivasan, for the benefit of adding flexibility to the authoring process and thus simplifying delivery methods, as specifically stated in Srinivasan. C. 3, L. 37-39



	Claim 7.   The method of claim 1, further comprising: receiving, from the computing device delivery information for the at least one advertisement; receiving, from the computing device, playback rules for the at least one advertisement; and sending, to a second computing device the delivery information and the playback rules. Headings, [0007]; [0013]

	Claim 8.    The method of claim 7, wherein the playback rules comprise at least one of: a transmission time, a transmission date, a delivery location, or an offer
relating to the completed commercial. Headings, [0033]

	Claim 10.    The method of claim 7, further comprising: determining whether the second computing device sent the at least one advertisement via a network based on the playback rules; and if the second computing device has not complied with the playback rules, sending a command preventing the second computing device from sending the at least one advertisement. Headings discloses contractual obligations associated with playback rules. [0007]; [0045]. Thus, it would be an obvious matter of 

	Claim 11.    The method of claim 1, wherein the plurality of advertisement campaigns comprise targeting options comprising at least one of a delivery format, a delivery address, playback options, and a chargeback number. Headings, [0033]. Also, Marsh; Fig. 19, “email address”; [0249]; [1271]; [1470]; [1476]; [1503]; [1509]; [1525]. The motivation to combine would be the benefit of providing an architecture that supports media content descriptions based on descriptive data generated and accumulated in association with a particular piece of media content, thereby improving a media distribution process, as specifically stated in Marsh [0002]-[0004]. Also, Srinivasan; C. 35, L. 50 – C. 36, L. 9. The motivation to combine would be the benefit of adding flexibility to the authoring process and to simplify delivery methods, as specifically stated in Srinivasan. C. 3, L. 37-39

	Claim 12. The method of claim 11, wherein the delivery format comprises at least one of a high definition format, a standard definition format, an MPEG-2 format, or an MPEG-4 format. Headings, [0033]; Srinivasan, C. 13, L. 65. The motivation to combine would be the benefit of adding flexibility to the authoring process and thus
simplifying delivery methods, as specifically stated in Srinivasan. C. 3, L. 37-39



	Claims 24, 34 and 38.  The method of claim 1, wherein the determining the at least one media segment needed by the computing device comprises determining which media segments required for assembly of the at least one advertisement are stored at the computing device and retrievable for assembly of the at least one
advertisement. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Headings to include the recited limitation, because to shift location of parts (to a remote location) has been considered to be within the level of ordinary skill in the art – In re Japikse, 86 USPQ 70, 73; 182 F2d 207 (CCPA 1950).

	Claim 42. The device of claim 37, wherein the advertisement campaign
comprises targeting options comprising at least one of a delivery format, a delivery address, playback options, and a chargeback number. Headings, [0033]. Also, Marsh; Fig. 19, “email address”; [0249]; [1271]; [1470]; [1476]; [1503]; [1509]; [1525]. The motivation to combine would be the benefit of providing an architecture that supports media content descriptions based on descriptive data generated and accumulated in association with a particular piece of media content, thereby improving a media distribution process, as specifically stated in Marsh [0002]-[0004]. Also, Srinivasan; C. 35, L. 50 – C. 36, L. 9. The motivation to combine would be the benefit of adding 

	Claim 43. The device of claim 42, wherein the delivery format comprises at least one a high definition format, a standard definition format, an MPEG-2 format, or an MPEG-4 format. Headings, [0033]; Srinivasan, C. 13, L. 65. The motivation to combine would be the benefit of adding flexibility to the authoring process and thus
simplifying delivery methods, as specifically stated in Srinivasan. C. 3, L. 37-39

	Claims 44-46. The device of claim 37, wherein the one or more delivery points comprise at least one of: a market, a location, a television station, a television affiliate, a company, a cable interconnect, or a receiving device. Marsh; [0249]; [1271]; [1470]; [1476]; [1503]; [1509]; [1525].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Headings to include the recited limitations, as disclosed in Marsh, because it would advantageously provide an architecture that supports media content descriptions based on descriptive data generated and accumulated in association with a particular piece of media content, thereby improving a media distribution process, as specifically stated in Marsh [0002]-[0004].

	Claims 3 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Headings in view of in view of Marsh, further in view of Srinivasan and further in view of White (US 2004/0103026 Al).
Claims 3 and 40.   Headings does not specifically teach: ”causing display of a preview of at least one advertisement to the computing device prior to the sending”.
	White teaches a method and system for designing customized advertisements by using digital media assets, wherein the compiled advertisements are previewed prior to sending to the audience [0026].
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Headings to include presenting a preview of the 
completed commercial on the website prior to delivering the completed commercial to the audience, as disclosed in White, because it would advantageously allow to edit the compiled advertisement to adjust the content to last minute changes, as specifically stated in White.
		
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 
	Regarding Applicant’s argument that the recited functions cannot be practically performed in the mind, the Examiner respectfully points out that other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For instance, but for the “by a processor” language, “determining” step in the context of this claim encompasses a human operator making a decision of which media segments should be utilized for the selected commercial; “causing display or assembly” could be understood as an operator is asking an assistant to use a computer for creating an advertisement campaign; and “sending” and e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). And as per displaying; receiving, and sending limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
Thus, aside from the general technological environment (addressed below), it covers purely mental processes and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental processes and/or certain methods of organizing human activity grouping. 

	Regarding “practical application” argument, the Examiner notes that said “efficient assembling”, “using only the appropriate portions of media segments” and improving technology” Applicants is arguing about, is nothing more than submitting to a requesting device information related to the request. It can be done in written form responding to a letter; by calling to a library and requesting relevant information, or, as in the current application, by a processor. However, the recited functions do not improve the functioning computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer, but like everyone else programs their computer to perform functions. The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving, comparing, and outputting data. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither.

Regarding Applicant’s argument that Headings fails to disclose the limitation of “causing display of information indicating a plurality of advertisement campaigns comprising a plurality of media segments”, it is respectfully noted that Heading specifically teaches: [0010] The sending processor preferably includes a computer-based graphical user interface for retrieving a set of menu entries representative of a collection of media content whereupon a system operator (i.e., person overseeing the content distribution) may select a collection of media content for distribution. Heading further discloses that said collections are assembled and distributed as a rollout to different consumers, and that the content of said collections may be refreshed based on consumer-related criteria such as geographical location, demographics, content usage, parental controls, etc. [0027]; [0032]; [0033]

Remaining applicant’s arguments essentially repeat the arguments presented above; therefore, the responses presented by the Examiner above are equally applicable to the remaining applicant’s arguments.

	
 	










Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        02/04/2022